Citation Nr: 0111193	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a disability in excess of 10 percent for 
postoperative residuals of a right elbow with 
tricompartmental osteoarthritis, from October 1, 1997, to 
February 26, 1998, including entitlement to a temporary total 
rating (TTR) for convalescence during that period.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which assigned a TTR for convalescence for 
the period from July 18 to September 30, 1997, and restored a 
10 percent evaluation for the period from October 1, 1997, to 
February 26, 1998.  

In June 2000, the Board remanded the claim for additional 
development, which has now been completed.  The case has been 
returned to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  For the period in question, residuals of the 
postoperative residuals of a right elbow with 
tricompartmental osteoarthritis, were manifested by range of 
motion between 30 and 90 degrees and complaints of pain at 
the extremes of flexion and extension.  

3.  The appellant's July 1997 right elbow operation (excision 
of the right radial head, coronoid osteophyte, olecranon tip 
osteophyte and loose bodies from the right elbow) required 
convalescence beyond the initial two month period granted.  
The TTR should be extended for the period in question from 
October 1, 1997, to January 1, 1998.  



CONCLUSIONS OF LAW

1.  The criteria for a TTR based on right elbow surgery in 
July 1997 during the period from October 1, 1997, to January 
1, 1998, have been met.  38 C.F.R. § 4.30 (2000).  

1.  The criteria for a rating of 20 percent for postoperative 
residuals of a right elbow with tricompartmental 
osteoarthritis during the period from January 2 to February 
26, 1998, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, Plate I, 4.71a, 
Diagnostic Codes (DCs) 5003, 5205, 5206, 5207, 5208, 5209, 
5210, 5212, 5213 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Unites States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to advise the veteran of the information 
needed to complete his application for benefits.  The 
veteran's application is not incomplete.  

VA also has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified as 
amended at 38 U.S.C.§§ 5102 and 5013).  The appellant was 
notified in this case in a statement of the case (SOC) issued 
in November 1998 was to the criteria for an increased 
evaluation.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, the SOC, and the SSOC informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5013A).  In this case, the appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in letters and by 
the Board's remand of what records were necessary to 
substantiate his claim.

The claims file also reflects that the appellant was provided 
numerous VA examinations to determine the severity of his 
right elbow disorder.  Thus, it is the Board's conclusion 
that in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

Service connection for a right elbow disorder was initially 
granted in a rating determination in April 1996.  A 10 
percent disability rating was assigned.

The grant of a TTR was based on right elbow surgery that was 
performed on July 18, 1997.  At that time, the veteran 
underwent excision of the right radial head, coronoid 
osteophyte, olecranon tip osteophyte and loose bodies from 
the right elbow.  On July 28, 1997, it was noted that the 
veteran would need to wear a hinged elbow brace for 
approximately 6 weeks.

When seen on VA follow-up on September 27, 1997, there was 
tenderness over the lateral epicondyle.  Range of motion of 
the right elbow was from 35 degrees to 90 degrees.  There was 
pain at the extremes of flexion and extension.  He was to 
continue therapy.  It was noted that the veteran was to think 
about joint replacement if his symptoms did not improve.  

In an April 1998 RO decision, the veteran was granted another 
TTR, effective from February 27, 1998, to be followed by a 30 
percent rating, effective April 1, 1999.  This grant was 
based on total elbow replacement surgery conducted on 
February 27, 1998.

In June 2000, the Board remanded the claim for additional 
evidentiary development.  It was noted at that time that a 
private physician reported in a December 1998 statement that 
the veteran was disabled from October 1, 1997, to January 1, 
1998, because of post-traumatic arthritis in the right 
dominant elbow.  

In a letter dated in April 1999, the private physician again 
reported that the veteran was disabled from October 1, 1997, 
to January 1, 1998, because of severe post-traumatic 
arthritis in the right dominant elbow.  He reported that the 
veteran had experienced pain with stiffness in his right 
elbow since an injury sustained during service.  The 
veteran's current symptomatology included fairly constant 
aching pain with difficulty using the arm for lifting, and 
frequent night pain.  He reported that the 1997 surgical 
treatment did not result in an improvement.  X-rays showed 
rather advanced degenerative arthritis involving the 
ulnohumeral joint with anterior and posterior osteophytes.  
There was a surgical absence of the right radial head.  There 
was a small ossific density below the medial epicondyle.  

Records received subsequent to the remand did not show 
treatment for the right elbow disability during the period 
from October 1, 1997, to February 26, 1998.  

Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, DC 5206.

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent evaluation; and limitation of extension 
of the major forearm to 110 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5207.

Forearm flexion limited to 100 degrees and extension to 45 
degrees warrants a 20 percent evaluation for the major or 
minor upper extremity.  38 C.F.R. 4.71a, DC 5208 (2000).  

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 50 percent 
evaluation when the minor upper extremity is involved.  38 
C.F.R. 4.71a, DC 5209 (2000).

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 40 percent evaluation when the minor upper 
extremity is involved.  38 C.F.R. 4.71a, DC 5210 (2000).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 20 percent 
evaluation is warranted for nonunion of the radius of the 
minor upper extremity in the upper half.  A 30 percent 
evaluation requires nonunion in the lower half with false 
movement with loss of bone substance or deformity.  38 C.F.R. 
Part 4, DC 5212.

Limitation of pronation of the forearm of the major upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.  Bone fusion with loss of supination 
and pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed near 
the middle of the arc or in moderate pronation.  A 30 percent 
evaluation requires that the hand be fixed in hyperpronation 
or supination.  38 C.F.R. 4.71a, D 5213 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

A temporary total disability rating for 
convalescence will be assigned effective 
from the date of hospital admission or 
outpatient treatment, and will continue 
for 1, 2, or 3 months from the first day 
of the month following such hospital 
discharge or outpatient treatment (with 
the possibility of extensions being 
granted to cover additional months), if 
treatment of a service-connected 
disability resulted in one of the 
following:

(1) surgery necessitating at least one 
month of convalescence;

(2) surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or 
crutches; and

(3) immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (2000).

Analysis

A Temporary Total Rating

The only competent medical opinion as to the veteran's need 
for convalescence during the period at issue was provided by 
a private physician who concluded that the veteran was in 
need of convalescence from October 1, 1997 to January 1, 
1998.  There is no competent evidence to the contrary.  
Accordingly, the Board finds that the veteran is entitled to 
a TTR for the period from October 1, 1997 to January 1, 1998.

An Increased Evaluation

The evidence reflects that the veteran's right upper 
extremity is the veteran's major upper extremity.  Initially, 
the Board notes that under DCs 5205, 5209, 5210, and 5213, a 
rating in excess of 10 percent is not warranted since there 
was no medical evidence (during the period in question) of 
elbow ankylosis, marked cubitus varus or cubitus valgus 
deformity, ununited fracture of the head of the radius, 
nonunion of the radius and ulna, with a flail false joint, or 
bone fusion with loss of supination and pronation of the 
forearm of the major upper extremity.  38 C.F.R. §§ 4.71a, 
DCs 5205, 5209, 5210, 5213.  

A 20 percent rating under DC 5212 would require a finding of 
nonunion in the upper half of the radius.  Since there is no 
medical evidence of record indicating nonunion in the upper 
half of the right radius during the period in question, the 
Board finds that the veteran is also not entitled to an 
increased rating under this DC.  

The Board notes, however, that when seen upon VA follow-up on 
September 27, 1997, there was tenderness over the lateral 
epicondyle.  Range of motion of the right elbow was from 35 
degrees to 90 degrees.  There was pain at the extremes of 
flexion and extension.  While these clinical findings are not 
dated within the time period in question, there is no 
evidence of improvement in the veteran's symptoms subsequent 
to that treatment.  

Under DC 5207, a 20 percent evaluation is warranted when 
forearm extension is limited to 75 degrees.  These findings 
do not warrant an increase under that code.  Under DC 5206, 
however, a 20 percent evaluation would require loss of 
forearm flexion to 90 degrees.  Thus, the finding above of 
limitation of flexion to 90 degrees affords the veteran a 20 
percent rating for the period from January 2 to February 26, 
1998.  All reasonable doubt has been resolved in the 
veteran's favor in reaching this determination.  38 C.F.R. 
§ 3.102 (2000).  

The veteran had pain only on the extremes of motion.  
Therefore, he does not have additional limitation on the 
basis of functional impairment that would warrant a higher 
evaluation.



ORDER

A TTR based on right elbow surgery in July 1997 for the 
period from October 1, 1997, to January 1, 1998, is granted.  

A 20 percent evaluation for a right elbow disorder during the 
period from January 2, 1997, to February 26, 1998 is granted.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

